Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 10/14/2022.  Claims 1-19 are pending.  Claim 1 has been amended.  Applicant’s arguments have been considered. Claims 1-19 are finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Kil (WO 2016/089099, using US 2017/0288257 for translation).
Regarding claim 1, Kano discloses a nonaqueous electrolyte battery comprising: 
a negative electrode comprising a lithium titanium composite oxide; and
a nonaqueous electrolyte.
Regarding claim 3, the positive electrode further comprises a nickel cobalt manganese composite oxide having a composition represented, by a general formula of Li1-xNi1-a-b-cCoaMnbM1cO2[0025], and
in the general formula, Ml is at least one selected from the group consisting of Mg, A1, Si, Ti, Zn, Zr, Ca, W, Nb and Sn, and respective subscripts fall within ranges of -0.2 < X < 0.5, 0 < a < 0.4, 0 < b < 0.5, and 0 < c < 0.1.
Regarding claim 4, the subscript a falls within a range of 0.25 < a < 0.4 [0025].
Regarding claim 7, the nonaqueous electrolyte comprises propylene carbonate [0172].
Regarding claim 11, the lithium titanium composite oxide comprises lithium titanate having a spinel-type crystal structure and having a general formula of Li4+yTi5O12 where 0 < y < 3 [0165].
Regarding claim 1, wherein the positive electrode and the negative electrode satisfy a formula (1): 1.25 < p/n < 1.6, where p is a capacity [mAh/cm2] of the positive electrode, and n is a capacity [mAh/cm2] of the negative electrode, and regarding claim 12, the positive electrode and the negative electrode satisfy 1.3 < p/n < 1.5, regarding claim 13, the positive electrode and the negative electrode satisfy 1.3 < p/n < 1.45, Kano discloses when the ratio p/n of the capacity p of the positive electrode to the capacity n of the negative electrode is less than 1.1, it becomes difficult to exhibit a sufficiently low OCV. On the other hand, when the ratio p/n exceeds 1.8, the charging condition, in which an adequate passive film is formed, corresponds to a region of excessive over-charge for a nonaqueous electrolyte battery, and adversely affects lifetime characteristics of the nonaqueous electrolyte battery [0022]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the p/n ratio of Kano depending on the desired OCV to form a passive film on the positive electrode.  

Regarding claim 1, Kano does not disclose a positive electrode comprising a lithium cobalt composite oxide.  Regarding claim 10, Kano does not disclose the lithium cobalt composite oxide comprises lithium cobaltate having a composition represented by a general formula of Lix1CoO2 where 0 < x1 < 1.  Yamashita teaches a positive electrode comprising a lithium cobalt oxide.  The positive active material has high capacity and excellent charge-discharge characteristics (see figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add lithium cobalt oxide to the battery of Kano, as taught by Yamashita, for the benefit of having good capacity and cycle characteristics.
Regarding claim 5, the positive electrode comprises a positive electrode active material, and the positive electrode active material comprises the lithium cobalt composite oxide, and a weight of the lithium cobalt composite oxide is from 5% by weight to 100% by weight with respect to a weight of the positive electrode active material, regarding claim 6, the weight of the lithium cobalt composite oxide is from 10% by weight to 100% by weight with respect to the weight of the positive electrode active material, Yamashita clearly teaches that the limthium cobaltate oxide is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of lithium cobaltate oxide depending on the desired capacity and cycle characteristics. 

Regarding claim 1, Kano does not disclose the nonaqueous electrolyte comprises at least one propionate ester, a content w of the at least one propionate ester in the nonaqueous electrolyte is 20% by weight or more and less than 64% by weight with respect to the nonaqueous electrolyte, and the nonaqueous electrolyte battery satisfies a formula (2):    13 < W/(p/n) < 40.  Regarding claim 2, Kano does not disclose the at least one propionate ester comprises at least one selected from the group consisting of methyl propionate and ethyl propionate, regarding claim 16, the content w of the at least one propionate ester in the nonaqueous electrolyte 1s more than 40% by weight and less than 64% by weight with respect to the nonaqueous electrolyte, and regarding claim 17, the content w of the at least one propionate ester in the nonaqueous electrolyte is 45% by weight or more and less than 64% by weight with respect to the nonaqueous electrolyte, Kil teaches an electrolyte for lithium secondary batteries including 10 to 50% by weight of a cyclic carbonate compound, and 50 to 90% by weight of a linear ester compound, based on the total weight of a non-aqueous solvent, wherein a content of ethyl propionate of the linear ester compound is 20 to 60% by weight, based on the total weight of the non-aqueous solvent, and a lithium secondary battery including the electrolyte and exhibiting superior low-temperature characteristics.  See Abstract.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add methyl propionate or ethyl propionate to the electrolyte of Kano, as taught by Kil, for the benefit of having good low temperature characteristics.
Regarding a formula (2):    13 < W/(p/n) < 40, 

Kil teaches an amount of ethyl acetate as 30% (Table 1, example 1), and teaches that the same tendency is exhibited when using ethyl propionate or methyl propionate [0072].  An ordinary skilled in the art would once envisage the W/ (p/n) ratio of Kano modified by Kil to be 30/1.1, 30/1.2, 30/1.7, 30/1.8, which would yield 27, 25, 17, 16.  Hence, Kano modified by Kil meets the ratio as claimed in claim 1.
Regarding claim 8, a content of the propylene carbonate in the nonaqueous electrolyte is 20% by weight or more and less than 60% by weight with respect to a weight of the nonaqueous electrolyte, regarding claim 9, the content of the propylene carbonate in the nonaqueous electrolyte is 20% by weight or more and less than 40% by weight with respect to the weight of the nonaqueous electrolyte, Kil teaches 10% or 5% propylene carbonate in the electrolyte solution (Table 1).  Kil teaches including 10 to 50% by weight of a cyclic carbonate compound in the electrolyte solution.  It is noted that adjusting the ethylene carbonate or the propylene carbonate amount to yield a total between 10 to 50% would have been within the skill of an ordinary artisan.  

Regarding claim 14, Kano modified by Yamashita and Kil teaches a battery pack comprising the nonaqueous electrolyte battery according to claim 1.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Kil (WO 2016/089099, using US 2017/0288257 for translation) as applied to claim 1, further in view of Sakata (US 2015/0343919).
Regarding claim 15, Kano modified by Yamashita and Kil teaches a battery system comprising:
a first battery unit comprising the nonaqueous electrolyte battery according to claim 1, but does not disclose a second battery unit electrically connected in parallel to the first battery unit and comprising a lead-acid storage battery.  Sakata teaches a conventional vehicle incorporates a lead-acid battery having a nominal voltage 12V of a lead-acid storage battery, and a large vehicle incorporates a battery having a nominal voltage 24 V where 2 pieces of the lead-acid batteries of 12 V are connected in series. The lead-acid battery is charged by an alternator of the vehicle, and supplies power to electric equipment devices or a starter motor. The lead-acid battery has a small discharging resistance, but has a large charging resistance, and then it is difficult to efficiently charge it. In order to improve this problem and enlarge the battery capacity (Ah) with respect to volume and weight, the battery system for a vehicle where the lead-acid battery and the lithium ion secondary battery are connected in parallel, is developed [0002].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the battery of Kano modified by Yamashita and Kil parallel to a lead-acid battery for vehicle applications for the benefit of providing high electrical power.


Claims 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Kil (WO 2016/089099, using US 2017/0288257 for translation) as applied to claim 1, further in view of Nakajiri (US 2013/0288093).
 Kano modified by Yamashita and Kil does not teach:
Regarding claim 18, having a swelling ratio no greater than 1.5.
Regarding claim 19, having a swelling ratio no greater than 1.5 and a capacity retention ratio no less than 82%.
Nakajiri teaches a non-aqueous electrolyte secondary battery characterized in that: a plurality of electrode groups each formed by winding a positive electrode and a negative electrode, with a separator interposed therebetween, into a flat shape are stacked and accommodated together with a non-aqueous electrolyte in a prismatic battery case; and the electrode groups are arranged such that, in the cross-sectional shape of the battery case, the lateral directions of the flat electrode groups are substantially perpendicular to the lateral direction of the battery case [0015].  According to the non-aqueous electrolyte secondary battery of the present invention, the swelling of the electrode groups due to repetitive charge and discharge can be suppressed, and a higher energy density can be easily achieved [0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the battery of Kano in lateral direction of the flat electrode groups substantially perpendicular to the lateral direction of the battery case, as taught by Nakajiri, for the benefit of suppressing swelling and achieving high energy density.


Response to Arguments
Arguments dated 10/14/2022 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724